              Case 19-10010-tnw                            Doc 2     Filed 01/12/19 Entered 01/12/19 11:15:57                       Desc Main1/12/19 11:14AM
                                                                     Document      Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Robbie L Combs
                              First Name            Middle Name            Last Name
 Debtor 2            Peggy A Combs
 (Spouse, if filing) First Name       Middle Name          Last Name
 United States Bankruptcy Court for the         EASTERN DISTRICT OF KENTUCKY                                           Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $420.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):


2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-10010-tnw                            Doc 2        Filed 01/12/19 Entered 01/12/19 11:15:57                    Desc Main1/12/19 11:14AM
                                                                        Document      Page 2 of 6
 Debtor                Robbie L Combs                                                                Case number
                       Peggy A Combs


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $25,200.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly         Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*        payment         total of
                       creditor's                                                 to creditor's                                                  monthly
                       total claim                                                claim                                                          payments
 Kay
 Jewelers/
 Genesis               $3,020.00             Ring                    $300.00           $0.00            $300.00      0.00%             $6.12                $300.00
                                             Misc,
 Mariner                                     personal
 Finance               $2,557.00             property                $100.00           $0.00            $100.00      0.00%             $2.04                $100.00
                                             misc
 One Main              $13,245.0             personal
 Financial             0                     property                $300.00           $0.00            $300.00      0.00%             $6.12                $300.00
                                             1990 Fleet
 Pinnacle              $15,856.0             Mobile                                                                                                   $11,473.2
 Bank                  0                     Home                    $10,000.00        $0.00         $10,000.00      5.00%          $234.15                   7

                                                                                  Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-10010-tnw                            Doc 2        Filed 01/12/19 Entered 01/12/19 11:15:57                  Desc Main1/12/19 11:14AM
                                                                        Document      Page 3 of 6
 Debtor                Robbie L Combs                                                                Case number
                       Peggy A Combs

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly          Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment          total of
                       creditor's                                                 to creditor's                                                 monthly
                       total claim                                                claim                                                         payments
                                             2004
                                             Dodge
                                             Dakota
                                             189,000
                                             miles
                                             personal
                                             loan
                                             auto
 Pinnacle              $12,530.0             pledged as
 Bank, Inc             0                     collateral              $5,000.00         $0.00           $5,000.00     5.00%        $117.07            $5,736.66
 United
 Consume
 r                                           Vaccumn
 Financial             $1,197.00             Cleaner                 $200.00           $0.00            $200.00      0.00%           $4.08                 $200.00

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be
paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the
plan

 3.3         Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                          Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.10% of plan payments; and
             during the plan term, they are estimated to total $1,789.20.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:


                                                                                  Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 19-10010-tnw                            Doc 2     Filed 01/12/19 Entered 01/12/19 11:15:57                        Desc Main1/12/19 11:14AM
                                                                     Document      Page 4 of 6
 Debtor                Robbie L Combs                                                             Case number
                       Peggy A Combs

                           a.    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $3,500.00 to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested
                           by separate application.

             OR

                           b.      An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                  Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).




                                                                               Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-10010-tnw                            Doc 2     Filed 01/12/19 Entered 01/12/19 11:15:57                         Desc Main1/12/19 11:14AM
                                                                     Document      Page 5 of 6
 Debtor                Robbie L Combs                                                                      Case number
                       Peggy A Combs

 Name of Creditor              Description of leased                 Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                 payment                           paid                        of arrearage      total
                               contract                                                                                            (Refer to         payments to
                                                                                                                                   other plan        trustee
                                                                                                                                   section if
                                                                                                                                   applicable)
                               Leased auto -
                               arrearage pre-petition                                                                                      by
 GM Financial                  550.00                                                    $530.00                         $550.00      Trustee                  $550.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 GM Financial leased auto paid OUTSIDE by debtor - pre-petition arrearage of 550.00 paid by Trustee


 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Robbie L Combs                                                  X                     /s/ Peggy A Combs
     Robbie L Combs                                                                          Peggy A Combs
     Signature of Debtor 1                                                                   Signature of Debtor 2

       Executed on            January 12, 2019                                               Executed on      January 12, 2019

 X     /s/ Michael E. Plummer                                                         Date     January 12, 2019
       Michael E. Plummer 85723 KY
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




                                                                                     Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-10010-tnw                              Doc 2             Filed 01/12/19 Entered 01/12/19 11:15:57                                          Desc Main1/12/19 11:14AM
                                                                                Document      Page 6 of 6
 Debtor                 Robbie L Combs                                                                                           Case number
                        Peggy A Combs

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                      $0.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                      $18,109.93

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                         $0.00

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                             $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                    $5,289.20
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                  $1,250.87

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                     $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                          $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                              +                               $0.00


 Total of lines a through j....................................................................................................................................                   $24,650.00




                                                                                                     Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
